          Case 1:19-cv-12323-LTS Document 20 Filed 02/18/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

  ECOFACTOR, INC.,

                         Plaintiff

                 v.
                                                    Case No. 1:19-cv-12323-LTS
  ALARM.COM INC. & ALARM.COM
  HOLDINGS INC.,

                         Defendants.


                                     JOINT STATUS REPORT
               Plaintiff EcoFactor, Inc. (“Plaintiff” or “EcoFactor”) and defendants Alarm.com

Incorporated and Alarm.com Holdings Inc. (collectively, “Defendants” or “Alarm.com”)

(together, the “Parties”), pursuant to the Court’s order entered on June 23, 2020 (ECF 18),

submit this joint status report describing the status of the proceedings in United States

International Trade Commission (“ITC”) Investigation No. 337-TA-1185, styled In the matter of

Certain Smart Thermostats, Smart HVAC Systems and Components Thereof (the “ITC Action”).

               The final initial determination in the ITC Action is set for April 20, 2021, and the

target date of the Commission decision is August 20, 2021. (See Ex. A.) The evidentiary

hearing in the ITC Action took place on November 16-19, 2020. Also, on November 16, 2020,

EcoFactor filed an unopposed motion to terminate the Investigation with respect to United States

Patent Nos 8,498,753 (the “’753 Patent”) and 8,131,497 (the “’497 Patent”) as to Alarm.com,

which Administrative Law Judge David P. Shaw granted on November 27, 2020. (See Exs. B,

C.)
         Case 1:19-cv-12323-LTS Document 20 Filed 02/18/21 Page 2 of 4



Dated: February 18, 2021            Respectfully submitted,


                                    /s/_Anita M. C. Spieth
                                    Anita M. C. Spieth (BBO#676302)
                                    CHOATE, HALL & STEWART LLP
                                    Two International Place
                                    Boston, MA 02110
                                    Tel: (617) 248-4031
                                    Fax: (617) 502-4031
                                    aspieth@choate.com

                                    Richard J. Stark (pro hac vice)
                                    CRAVATH, SWAINE & MOORE LLP
                                    Worldwide Plaza
                                    825 Eighth Avenue
                                    New York, NY 10019
                                    Tel: (212) 474-1000
                                    Fax: (212) 474-3700

                                    Attorney for Defendants Alarm.com Inc. and
                                    Alarm.com Holdings

                                    /s/ James E. Kruzer
                                    David S. Godkin (BBO#196530)
                                    James E. Kruzer (BBO#670827)
                                    BIRNBAUM & GODKIN, LLP
                                    470 Atlantic Avenue, 4th floor
                                    Boston, MA 02210
                                    Telephone: (617) 307-6100
                                    Facsimile: (617) 307-6101
                                    godkin@birnbaumgodkin.com
                                    kruzer@birnbaumgodkin.com

                                    OF COUNSEL:
                                         Reza Mirzaie
                                         Marc A. Fenster
                                         Paul A. Kroeger
                                         C. Jay Chung
                                         Jacob R. Buczko
                                         RUSS AUGUST & KABAT
                                         12424 Wilshire Boulevard 12th Floor
                                         Los Angeles, California 90025
                                         Tel: 310-826-7474
                                         Fax: 310-826-6991
                                         rmirzaie@raklaw.com
                                         mfenster@raklaw.com

                                      2
Case 1:19-cv-12323-LTS Document 20 Filed 02/18/21 Page 3 of 4



                                  prkoeger@raklaw.com
                                  jchung@raklaw.com
                                  jbuczko@raklaw.com

                           Attorneys for Plaintiff EcoFactor, Inc.




                             3
          Case 1:19-cv-12323-LTS Document 20 Filed 02/18/21 Page 4 of 4




                                CERTIFICATE OF SERVICE
       I hereby certify that on February 18, 2021, I electronically filed the foregoing using the

Court’s CM/ECF system, which will send notification of this filing to all registered participants.



                                             /s/ Anita M. C. Spieth
                                             Anita M. C. Spieth
                                             10104964v1




                                                4
